  6:20-cv-02344-BHH-JDA          Date Filed 01/27/21     Entry Number 30       Page 1 of 27




                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION
                         CASE NO.: 6:20-CV-02344-BHH-JDA


 Richard Michael Tench and Cynthia Merritt
 Tench,

                               Plaintiffs,           DEFENDANTS RANDAL SOLOMON,
                                                     JOSHUA SHELDON, GREENVILLE
 v.                                                 COUNTY AND GREENVILLE COUNTY
                                                       SHERIFF’S OFFICE’S ANSWER
 Kevin J. Azzara, Randal Solomon, Joshua                TO PLAINTIFFS’ AMENDED
 Sheldon. Greenville County, and Greenville                   COMPLAINT
 County Sheriff’s Office,                               (JURY TRIAL REQUESTED)

                               Defendants.




       These Defendants, above-named, answering the Amended Complaint of the Plaintiffs

herein, would respectfully show unto this Honorable Court that:

                                  FOR A FIRST DEFENSE

       1.     As to the allegations contained in Paragraph One of the Plaintiffs’ Amended

              Complaint, these Defendants specifically admit that Deputy Kevin J. Azzara shot

              the Plaintiff Richard Tench through a window pane next to his front door as he had

              pointed his own weapon at Deputy Azzara; further, these Defendants would move

              to strike the photograph/camera screen shot contained in the Plaintiffs’ Amended

              Complaint pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. These

              Defendants deny all remining allegations contained in Paragraph One of the

              Plaintiffs’ Amended Complaint which are in addition to or inconsistent with these

              admissions.

       2.     These Defendants deny the allegations contained in Paragraph Two of the

                                               1
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21       Entry Number 30      Page 2 of 27




         Plaintiffs’ Amended Complaint.

   3.    These Defendants deny the allegations contained in Paragraph Three of the

         Plaintiffs’ Amended Complaint.

   4.    These Defendants admit the allegations contained in Paragraph Four of the

         Plaintiffs’ Amended Complaint.

   5.    These Defendants deny the allegations contained in Paragraph Five of the

         Plaintiffs’ Amended Complaint.

   6.    These Defendants deny the allegations contained in Paragraph Six of the Plaintiffs’

         Amended Complaint.

   7.    These Defendants deny the allegations contained in Paragraph Six of the Plaintiffs’

         Amended Complaint.

   8.    As to the allegations contained in Paragraph Eight of the Plaintiffs’ Amended

         Complaint, these Defendants specifically admit that Deputy Azzara shot the

         Plaintiff two times; however, these Defendants lack sufficient knowledge and

         information to form a belief as to the remaining allegations contained in Paragraph

         Seven of the Plaintiffs’ Amended Complaint therefore deny same.

   9.    These Defendants lack sufficient knowledge and information to form a belief as to

         the allegations contained in Paragraph Nine of the Plaintiffs’ Amended Complaint

         therefore deny same.

   10.   These Defendants reallege and reiterate each and every allegation set forth above,

         and not inconsistent herewith, as if fully repeated herein.

   11.   In as much as the allegations contained in Paragraph Eleven of the Plaintiffs’

         Amended Complaint relate to jurisdiction, these Defendants neither admit nor deny



                                           2
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21       Entry Number 30      Page 3 of 27




         same but demand strict proof thereof.

   12.   In as much as the allegations contained in Paragraph Twelve of the Plaintiffs’

         Amended Complaint relate to jurisdiction and venue, these Defendants neither

         admit nor deny same but demand strict proof thereof.

   13.   In as much as the allegations contained in Paragraph Thirteen of the Plaintiffs’

         Amended Complaint relate to jurisdiction and venue, these Defendants neither

         admit nor deny same but demand strict proof thereof.

   14.   These Defendants reallege and reiterate each and every allegation set forth above,

         and not inconsistent herewith, as if fully repeated herein.

   15.   Upon information and belief, these Defendants admit the allegations contained in

         Paragraph Fifteen of the Plaintiffs’ Amended Complaint.

   16.   As to the allegations contained in Paragraph Sixteen of the Plaintiffs’ Amended

         Complaint, these Defendants specifically deny that the Greenville County Sheriff’s

         Office is an agency and/or political subdivision of the State of South Carolina

         and/or the type of governmental entity capable of being sued under the South

         Carolina Tort Claims Act; however, these Defendants admit the remaining

         allegations contained in Paragraph Sixteen of the Plaintiffs’ Amended Complaint

         which are in addition to or inconsistent with these admissions.

   17.   These Defendants deny the allegations contained in Paragraph Seventeen of the

         Plaintiffs’ Amended Complaint.

   18.   These Defendants deny the allegations contained in Paragraph Eighteen of the

         Plaintiffs’ Amended Complaint.

   19.   As to the allegations contained in Paragraph Nineteen of the Plaintiffs’ Amended



                                           3
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21       Entry Number 30      Page 4 of 27




         Complaint, these Defendants specifically admit that Deputy Azzara was a resident

         of Greenville County at all times relevant to the Plaintiffs’ Amended Complaint

         and was employed by Greenville County as a Deputy Sheriff with the Greenville

         County Sheriff’s Office; in as much as the remaining allegations contained in

         Paragraph Nineteen state legal conclusions of law, these Defendants neither admit

         nor deny same but demand strict proof thereof.

   20.   In as much as the allegations contained in Paragraph Twenty of the Plaintiffs’

         Amended Complaint state conclusions of law, these Defendants neither admit nor

         deny same but demand strict proof thereof.

   21.   In as much as the allegations contained in Paragraph Twenty-One of the Plaintiffs’

         Amended Complaint state conclusions of law, these Defendants neither admit nor

         deny same but demand strict proof thereof.

   22.   These Defendants admits the allegations contained in Paragraph Twenty-Two of

         the Plaintiffs’ Amended Complaint.

   23.   As to the allegations contained in Paragraph Twenty-Three of the Plaintiffs’

         Amended Complaint, these Defendants specifically admit that Defendant Solomon

         was at all relevant times acting in the course and scope of his official duties and

         under the color of law; however these Defendants deny the remaining allegations

         contained in Paragraph Twenty-Three of the Plaintiffs; Amended Complaint which

         are in addition to or inconsistent with these admissions..

   24.   These Defendants deny the allegations contained in Paragraph Twenty-Four of the

         Plaintiffs’ Amended Complaint.

   25.   These Defendants admit the allegations contained in Paragraph Twenty-Five of the



                                           4
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21       Entry Number 30         Page 5 of 27




         Plaintiffs’ Amended Complaint.

   26.   As to the allegations contained in Paragraph Twenty-Six of the Plaintiffs’ Amended

         Complaint these Defendants specifically admit that Defendant Sheldon was at all

         times acting in the course and scope of his official duties and under the color of

         law; however, these Defendants deny the remaining allegations contained in

         Paragraph Twenty-Six of the Plaintiffs’ Amended Complaint which are in addition

         to or inconsistent with these admissions..

   27.   These Defendants deny the allegations contained in Paragraph Twenty-Seven of

         the Plaintiffs’ Amended Complaint.

   28.   These Defendants deny the allegations contained in Paragraph Twenty-Eight of the

         Plaintiffs’ Amended Complaint.

   29.   These Defendants reallege and reiterate each and every allegation set forth above,

         and not inconsistent herewith, as if fully repeated herein.

   30.   These Defendants deny the allegations contained in Paragraph Thirty of the

         Plaintiffs’ Amended Complaint.

   31.   These Defendants admit the allegations contained in Paragraph Thirty-One of the

         Plaintiffs’ Amended Complaint.

   32.   These Defendants admit the allegations contained in Paragraph Thirty-Two of the

         Plaintiffs’ Amended Complaint.

   33.   In as much as the allegations contained in Paragraph Thirty-Three of the Plaintiffs’

         Amended Complaint restates recorded radio traffic, these Defendants neither admit

         nor deny same but demand strict proof thereof. Further, these Defendants will

         assert that said recordings of radio traffic speak for themselves.



                                           5
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21       Entry Number 30         Page 6 of 27




   34.   In as much as the allegations contained in Paragraph Thirty-Four of the Plaintiffs’

         Amended Complaint restates recorded radio traffic, these Defendants neither admit

         nor deny same but demand strict proof thereof. Further, these Defendants will

         assert that recordings of said radio traffic speak for themselves.

   35.   These Defendants admit the allegations contained in Paragraph Thirty-Five of the

         Plaintiffs’ Amended Complaint.

   36.   In as much as the allegations contained in Paragraph Thirty-Six of the Plaintiffs’

         Amended Complaint attempts to restate the contents of Deputy Azzara’s written

         statement(s), these Defendants neither admit nor deny same but allege that the

         contents of the written statements speak for themselves and demand strict proof

         thereof.

   37.   In as much as the allegations contained in Paragraph Thirty-Seven of the Plaintiffs’

         Amended Complaint attempts to restate the contents of Deputy Azzara’s written

         statement(s), these Defendants neither admit nor deny same but allege that the

         contents of the written statements speak for themselves and demand strict proof

         thereof.

   38.   As to the allegations contained in Paragraph Thirty-Eight of the Plaintiffs’

         Amended Complaint, these Defendants specifically admit that when Deputy Azzara

         arrived at the Plaintiffs’ house, Deputy Azzara parked his vehicle at the side of the

         house and the attached photograph was taken by SLED after the shooting; further,

         these Defendants would move to strike the photograph attached to the Plaintiffs’

         Complaint under Rule 12(f) of the Federal Rules of Civil Procedure. Further, these

         Defendants deny the remaining allegations contained in Paragraph Thirty-Eight of



                                           6
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21   Entry Number 30       Page 7 of 27




         the Plaintiffs’ Amended Complaint which are in addition to or inconsistent with

         these admissions.

   39.   These Defendants admit the allegations contained in Paragraph Thirty-Nine of the

         Plaintiffs’ Amended Complaint.

   40.   These Defendants admit the allegations contained in Paragraph Forty of the

         Plaintiffs’ Amended Complaint.

   41.   In as much as the allegations contained in Paragraph Forty-One of the Plaintiffs’

         Amended Complaint attempts to restate the contents of Deputy Azzara’s

         statement(s), these Defendants would assert that the statements speak for

         themselves and demand strict proof thereof.

   42.   Upon information and belief, these Defendants admit the allegations contained in

         Paragraph Forty-Two of the Plaintiffs’ Amended Complaint.

   43.   Upon information and belief, these Defendants admit the allegations contained in

         Paragraph Forty-Three of the Plaintiffs’ Amended Complaint.

   44.   These Defendants lack sufficient knowledge and information to form a belief as to

         the allegations contained in Paragraph Forty-Four of the Plaintiffs’ Amended

         Complaint therefore deny same.

   45.   These Defendants lack sufficient knowledge and information to form a belief as to

         the allegations contained in Paragraph Forty-Five of the Plaintiffs’ Amended

         Complaint therefore deny same. Further, these Defendants would move to strike

         the photograph contained in Paragraph Forty-Five of the Plaintiffs’ Amended

         Complaint pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.

   46.   In as much as the allegations contained in Paragraph Forty-Six of the Plaintiffs’



                                          7
6:20-cv-02344-BHH-JDA      Date Filed 01/27/21      Entry Number 30       Page 8 of 27




         Amended Complaint are attempting to restate the contents of Deputy Azzara’s

         statement(s), these Defendants assert that the statements speak for themselves and

         demand strict proof thereof.

   47.   These Defendants lack sufficient knowledge an information to form a belief as to

         the allegations contained in Paragraph Forty-Seven of the Plaintiffs’ Amended

         Complaint therefore deny same.

   48.   Upon information and belief, these Defendants admit the allegations contained in

         Paragraph Forty-Eight of the Plaintiffs’ Amended Complaint.        Further, these

         Defendants would move to strike the photograph contained in Forty-Eight of the

         Plaintiffs’ Amended Complaint pursuant to Rule 12(f) of the Federal Rules of Civil

         Procedure.

   49.   These Defendants deny the allegations contained in Paragraph Forty-Nine of the

         Plaintiffs’ Amended Complaint.

   50.   These Defendants deny the allegations contained in Paragraph Fifty of the

         Plaintiffs’ Amended Complaint.

   51.   These Defendants admit the allegations contained in Paragraph Fifty-One of the

         Plaintiffs’ Amended Complaint. Further, these Defendants would move to strike

         Exhibit H, the body cameral screen shot contained in Fifty-One of the Plaintiffs’

         Amended Complaint pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.

   52.   These Defendants deny the allegations contained in Paragraph Fifty-Two of the

         Plaintiffs’ Amended Complaint. Further, these Defendants would move to strike

         Exhibit H, the body cameral screen shot contained in Paragraph Fifty-Two of the

         Plaintiffs’ Amended Complaint pursuant to Rule 12(f) of the Federal Rules of Civil



                                          8
6:20-cv-02344-BHH-JDA      Date Filed 01/27/21      Entry Number 30        Page 9 of 27




         Procedure.

   53.   These Defendants deny the allegations contained in Paragraph Fifty-Three of the

         Plaintiffs’ Amended Complaint as stated.

   54.   These Defendants deny the allegations contained in Paragraph Fifty-Four of the

         Plaintiffs’ Amended Complaint.

   55.   These Defendants admit the allegations contained in Paragraph Fifty-Five of the

         Plaintiffs’ Amended Complaint.

   56.   These Defendants deny the allegations contained in Paragraph Fifty-Six of the

         Plaintiffs’ Amended Complaint as stated.

   57.   In as much as the allegations contained in Paragraph Fifty-Seven of the Plaintiffs’

         Amended Complaint attempt to state conclusions of law, these Defendants neither

         admit nor deny same but demand strict proof thereof.

   58.   In as much as the allegations contained in Paragraph Fifty-Eight of the Plaintiffs’

         Amended Complaint attempt to state conclusions of law, these Defendants neither

         admit nor deny same but demand strict proof thereof.

   59.   In as much as the allegations contained in Paragraph Fifty-Nine of the Plaintiffs’

         Amended Complaint attempt to state conclusions of law, these Defendants neither

         admit nor deny same but demand strict proof thereof.

   60.   These Defendants deny the allegations contained in Paragraph Sixty of the

         Plaintiffs’ Amended Complaint.

   61.   These Defendants deny the allegations contained in Paragraph Sixty-One of the

         Plaintiffs’ Amended Complaint.

   62.   These Defendants deny the allegations contained in Paragraph Sixty-Two of the



                                          9
6:20-cv-02344-BHH-JDA      Date Filed 01/27/21       Entry Number 30      Page 10 of 27




          Plaintiffs’ Amended Complaint.

    63.   These Defendants deny the allegations contained in Paragraph Sixty-Three of the

          Plaintiffs’ Amended Complaint.

    64.   In as much as the allegations contained in Paragraph Sixty-Four of the Plaintiffs’

          Amended Complaint attempts to state conclusions of law, the Defendants neither

          admit nor denies same but demands strict proof thereof.

    65.   These Defendants deny the allegations contained in Paragraph Sixty-Five of the

          Plaintiffs’ Amended Complaint.

    66.   These Defendants deny the allegations contained in Paragraph Sixty-Six of the

          Plaintiffs’ Amended Complaint.

    67.   These Defendants deny the allegations contained in Paragraph Sixty-Seven of the

          Plaintiffs’ Amended Complaint as stated.

    68.   These Defendants deny the allegations contained in Paragraph Sixty-Eight of the

          Plaintiffs’ Amended Complaint as stated.

    69.   These Defendants deny the allegations contained in Paragraph Sixty-Nine of the

          Plaintiffs’ Amended Complaint as stated. Further, these Defendants would show

          that Ms. Tench was sequestered on scene as a potential material witness in an

          ongoing emergent investigation of an officer involved shooting and potential crime

          scene.

    70.   These Defendants deny the allegations contained in Paragraph Seventy of the

          Plaintiffs’ Amended Complaint as stated.

    71.   These Defendants deny the allegations contained in Paragraph Seventy-One of the

          Plaintiffs’ Amended Complaint as stated.



                                           10
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21      Entry Number 30      Page 11 of 27




    72.   These Defendants deny the allegations contained in Paragraph Seventy-Two of the

          Plaintiffs’ Amended Complaint as stated.

    73.   These Defendants deny the allegations contained in Paragraph Seventy-Three of

          the Plaintiffs’ Amended Complaint.

    74.   These Defendants deny the allegations contained in Paragraph Seventy-Four of the

          Plaintiffs’ Amended Complaint.

    75.   These Defendants deny the allegations contained in Paragraph Seventy-Five of the

          Plaintiffs’ Amended Complaint.

    76.   These Defendants deny the allegations contained in Paragraph Seventy-Six of the

          Plaintiffs’ Amended Complaint. Further, these Defendants move to strike Exhibit

          I from the Plaintiffs’ Amended Complaint pursuant to Rule 12(f) of the Federal

          Rules of Civil Procedure.

    77.   These Defendants deny the allegations contained in Paragraph Seventy-Seven of

          the Plaintiffs’ Amended Complaint.

    78.   These Defendants deny the allegations contained in Paragraph Seventy-Eight of the

          Plaintiffs’ Amended Complaint.

    79.   These Defendants deny the allegations contained in Paragraph Seventy-Nine of the

          Plaintiffs’ Amended Complaint.

    80.   These Defendants deny the allegations contained in Paragraph Eighty of the

          Plaintiffs’ Amended Complaint. Further, these Defendants move to strike Exhibit

          B, excerpt of screen shot, from the Plaintiffs’ Amended Complaint pursuant to Rule

          12(f) of the Federal Rules of Civil Procedure.

    81.   These Defendants deny the allegations contained in Paragraph Eighty-One of the



                                           11
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21      Entry Number 30        Page 12 of 27




          Plaintiffs’ Amended Complaint.

    82.   These Defendants deny the allegations contained in Paragraph Eighty-Two of the

          Plaintiffs’ Amended Complaint.

    83.   These Defendants deny the allegations contained in Paragraph Eighty-Three of the

          Plaintiffs’ Amended Complaint.

    84.   These Defendants deny the allegations contained in Paragraph Eighty-Four of the

          Plaintiffs’ Amended Complaint.

    85.   These Defendants assert that the search warrant referenced in Paragraph Eighty-

          Five of the Plaintiffs’ Amended Complaint speaks for itself and demands strict

          proof thereof.   Further, these Defendants move to strike Exhibit J from the

          Plaintiffs’ Amended Complaint pursuant to Rule 12(f) of the Federal Rules of Civil

          Procedure.

    86.   These Defendants assert that the affidavit supporting the search warrant speaks for

          itself and demands strict proof thereof. Further, these Defendants move to strike

          Exhibit K from the Plaintiffs’ Complaint pursuant to Rule 12(f) of the Federal Rules

          of Civil Procedure.

    87.   These Defendants assert that the affidavit supporting the search warrant speaks for

          itself and demands strict proof thereof. Further, these Defendants move to strike

          Exhibit L from the Plaintiffs’ Complaint pursuant to Rule 12(f) of the Federal Rules

          of Civil Procedure.

    88.   These Defendants admit the allegations contained in Paragraph Eighty-Eight of the

          Plaintiffs’ Amended Complaint.

    89.   These Defendants deny the allegations contained in Paragraph Eighty-Nine of the



                                           12
6:20-cv-02344-BHH-JDA       Date Filed 01/27/21      Entry Number 30        Page 13 of 27




          Plaintiffs’ Amended Complaint as stated.

    90.   These Defendants deny the allegations contained in Paragraph Ninety of the

          Plaintiffs’ Amended Complaint as stated.

    91.   In as much as the allegations contained in Paragraph Ninety-One of the Plaintiffs’

          Amended Complaint attempt to restate Greenville County Sheriff’s Office’s

          General Orders, these Defendants assert the General Orders speak for themselves

          and demands strict proof thereof.

    92.   In as much as the allegations contained in Paragraph Ninety-Two of the Plaintiffs’

          Amended Complaint attempt to restate Greenville County Sheriff’s Office’s

          General Orders, these Defendants assert the General Orders speak for themselves

          and demand strict proof thereof.

    93.   In as much as the allegations contained in Paragraph Ninety-Three of the Plaintiffs’

          Amended Complaint allege that Deputy Azzara violated Greenville County

          Sheriff’s Office’s policy by not activating his body worn camera, these Defendants

          specifically admit that Deputy Azzara violated Greenville County Sheriff’s Office

          policy by not activating his body worn camera; however, these Defendants deny

          the remaining allegations contained in Paragraph Ninety-Three of the Plaintiffs’

          Amended Complaint which are in addition to or inconsistent with these admissions.

    94.   In as much as the allegations contained in Paragraph Ninety-Four of the Plaintiffs’

          Amended Complaint attempt to restate Greenville County Sheriff’s Office’s

          General Orders, these Defendants neither admit nor deny same but demand strict

          proof thereof as the General Orders speak for themselves.

    95.   In as much as the allegations contained in Paragraph Ninety-Five of the Plaintiffs’



                                             13
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21     Entry Number 30        Page 14 of 27




           Amended Complaint attempt to restate Greenville County Sheriff’s Office’s

           General Orders, these Defendants neither admit nor deny same but demand strict

           proof thereof as the General Orders speak for themselves.

    96.    In as much as the allegations contained in Paragraph Ninety-Six of the Plaintiffs’

           Amended Complaint attempt to restate Greenville County Sheriff’s Office’s

           General Orders, these Defendants neither admit nor deny same but demand strict

           proof thereof as the General Orders speak for themselves.

    97.    These Defendants deny the allegations contained in Paragraph Ninety-Seven of the

           Plaintiffs’ Amended Complaint.

    98.    These Defendants deny the allegations contained in Paragraph Ninety-Eight of the

           Plaintiffs’ Amended Complaint.

    99.    In as much as the allegations contained in Paragraph Ninety-Nine of the Plaintiffs’

           Amended Complaint attempt to restate Greenville County Sheriff’s Office’s

           General Orders, these Defendants neither admit nor deny same but demand strict

           proof thereof and would show that the General Orders speak for themselves.

    100.   These Defendants deny the allegations contained in Paragraph One Hundred of the

           Plaintiffs’ Amended Complaint.

    101.   These Defendants deny the allegations contained in Paragraph One Hundred One

           of the Plaintiffs’ Amended Complaint.

    102.   These Defendants deny the allegations contained in Paragraph One Hundred Two

           of the Plaintiffs’ Amended Complaint.

    103.   These Defendants deny the allegations contained in Paragraph One Hundred Three

           of the Plaintiffs’ Amended Complaint.



                                            14
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30     Page 15 of 27




    104.   These Defendants deny the allegations contained in Paragraph One Hundred Four

           of the Plaintiffs’ Amended Complaint.

    105.   These Defendants reallege and reiterate each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    106.   In as much as the allegations contained in Paragraph One Hundred Six of the

           Plaintiffs’ Amended Complaint state conclusions of law, these Defendants neither

           admit nor deny same but demand strict proof thereof.

    107.   These Defendants deny the allegations contained in Paragraph One Hundred Seven

           of the Plaintiffs’ Amended Complaint.

    108.   These Defendants deny the allegations contained in Paragraph One Hundred Eight

           of the Plaintiffs’ Amended Complaint.

    109.   These Defendants deny the allegations contained in Paragraph One Hundred Nine

           of the Plaintiffs’ Amended Complaint.

    110.   These Defendants deny the allegations contained in Paragraph One Hundred Ten

           of the Plaintiffs’ Amended Complaint.

    111.   These Defendants deny the allegations contained in Paragraph One Hundred Eleven

           of the Plaintiffs’ Amended Complaint.

    112.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twelve of the Plaintiffs’ Amended Complaint.

    113.   These Defendants deny the allegations contained in Paragraph One Hundred

           Thirteen of the Plaintiffs’ Amended Complaint.

    114.   These Defendants reallege and reiterate each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.



                                            15
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30     Page 16 of 27




    115.   These Defendants deny the allegations contained in Paragraph One Hundred

           Fifteen of the Plaintiffs’ Amended Complaint.

    116.   These Defendants deny the allegations contained in Paragraph One Hundred

           Sixteen of the Plaintiffs’ Amended Complaint.

    117.   These Defendants deny the allegations contained in Paragraph One Hundred

           Seventeen of the Plaintiffs’ Amended Complaint.

    118.   These Defendants deny the allegations contained in Paragraph One Hundred

           Eighteen of the Plaintiffs’ Amended Complaint.

    119.   These Defendants deny the allegations contained in Paragraph One Hundred

           Nineteen of the Plaintiffs’ Amended Complaint.

    120.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty of the Plaintiffs’ Amended Complaint.

    121.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty-One of the Plaintiffs’ Amended Complaint.

    122.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty-Two of the Plaintiffs’ Amended Complaint.

    123.   These Defendants reallege and reiterate each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    124.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty-Four of the Plaintiffs’ Amended Complaint.

    125.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty-Five of the Plaintiffs’ Amended Complaint.

    126.   These Defendants reallege and reiterate each and every allegation set forth above,



                                            16
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30      Page 17 of 27




           and not inconsistent herewith, as if fully repeated herein.

    127.   In as much as the allegations contained in Paragraph One Hundred Twenty-Seven

           of the Plaintiffs’ Amended Complaint state conclusions of law, these Defendants

           neither admit nor deny same but demand strict proof thereof.

    128.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty-Eight of the Plaintiffs’ Amended Complaint.

    129.   These Defendants deny the allegations contained in Paragraph One Hundred

           Twenty-Nine of the Plaintiffs’ Amended Complaint.

    130.   These Defendants reallege and reiterate each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    131.   These Defendants deny the allegations contained in Paragraph One Hundred

           Thirty-One of the Plaintiffs’ Amended Complaint.

    132.   These Defendants deny the allegations contained in Paragraph One Hundred

           Thirty-Two of the Plaintiffs’ Amended Complaint.

    133.   These Defendants deny the allegations contained in Paragraph One Hundred

           Thirty-Three of the Plaintiffs’ Amended Complaint.

                              FOR A SECOND DEFENSE

    134.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    135.   These Defendants allege that the Complaint of the Plaintiffs fails to state a claim

           against them and, therefore the Complaint should be dismissed pursuant to Rule

           12(b)(6) of the Federal Rules of Civil Procedure.

                               FOR A THIRD DEFENSE



                                             17
6:20-cv-02344-BHH-JDA         Date Filed 01/27/21       Entry Number 30         Page 18 of 27




    136.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    137.   These Defendants allege that if any injuries and damages were sustained by the

           Plaintiff, said injuries and damages were caused by the greater negligence and/or

           willfulness of the Plaintiff, which exceeds the negligence and/or willfulness, if any,

           on the part of these Defendants, without which greater negligence and/or willfulness

           on the part of the Plaintiff, said alleged injury or damage would not have occurred or

           been sustained and for that reason, the Plaintiffs are totally barred from recovery.

                              FOR A FOURTH DEFENSE

    138.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    139.   Alternatively, these Defendants allege that if any injuries and damages were sustained

           by the Plaintiff, said injuries and damages were caused by the negligence and/or

           willfulness of the Plaintiff, combining, concurring, and contributing with the

           negligence and/or willfulness, if any, on the part of these Defendants, and for that

           reason the Plaintiff’s recovery, if any, shall be reduced in proportion to the amount of

           his own negligence.

                                 FOR A FIFTH DEFENSE

    140.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    141.   These Defendants allege that any personal injuries or property damages sustained by

           the Plaintiff, as alleged in the Complaint, were due to and caused by the sole acts of

           negligence, recklessness and wantonness on the part of the Plaintiff and that the sole



                                             18
6:20-cv-02344-BHH-JDA         Date Filed 01/27/21      Entry Number 30         Page 19 of 27




           negligence, recklessness and wantonness of the Plaintiff was the proximate cause of

           his injuries.

                               FOR A SIXTH DEFENSE

    142.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    143.   These Defendants allege that the Plaintiff, nevertheless, freely and voluntarily

           engaged in this conduct even though he knew or should have known of the attendant

           risks of doing so and that in so doing, he assumed the risk of being involved in the

           incident and sustained the injuries and damages for which he is now complaining.

           Accordingly, his claim is barred.

                             FOR A SEVENTH DEFENSE

    144.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    145.   These Defendants allege that all the risks and dangers, if any, connected with the

           accident at the time and place of Plaintiff's alleged injury were open, obvious and

           apparent, and were known to, or should have been known to the Plaintiff; that the

           Plaintiff was perfectly competent to judge the safety of the circumstances and

           conditions at the time and place alleged in the Complaint, and therefore, by his own

           actions, assumed the risk of being injured in such manner on such occasion, and for

           that reason, these Defendants are not liable to the Plaintiffs in any sum whatsoever.

                             FOR AN EIGHTH DEFENSE

    146.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.



                                               19
6:20-cv-02344-BHH-JDA         Date Filed 01/27/21      Entry Number 30        Page 20 of 27




    147.   These Defendants allege that any personal injuries or property damages sustained

           by the Plaintiff, as alleged in the Complaint, were due to and caused by the sole

           acts of negligence, recklessness and wantonness on the part of the Plaintiff and that

           the sole negligence, recklessness and wantonness of the Plaintiff was the proximate

           cause of his injuries.

                               FOR A NINTH DEFENSE

    148.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    149.   These Defendants hereby asserts qualified immunity under Harlow v. Fitzgerald,

           457 U.S. 800 (1982) and, therefore, the Plaintiff’s Complaint should be dismissed.

                               FOR A TENTH DEFENSE

    150.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    151.   These Defendants assert that they were never deliberately indifferent to any of the

           Plaintiffs’ needs or rights and, therefore, the Plaintiffs’ Complaint should be

           dismissed.

                           FOR AN ELEVENTH DEFENSE

    152.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    153.   These Defendants would show that their actions with regard to the Plaintiff were

           based upon an objectively reasonable right based upon the existing law, which

           objective reasonable rights is a complete bar to Plaintiffs’ causes of actions against

           these Defendants. Therefore, Plaintiffs’ Complaint should be dismissed.



                                             20
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30        Page 21 of 27




                            FOR A TWELFTH DEFENSE

    154.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    155.   These Defendants would show that in acting with regard to the Plaintiff, they had

           no knowledge that any such actions were in violation of any of the Plaintiff’s clearly

           established constitutional rights (which violations are specifically denied) which

           lack of knowledge is a complete bar to one or more of the Plaintiffs’ causes of

           actions against these Defendants. Therefore, Plaintiffs’ Complaint should be

           dismissed.

                          FOR A THIRTEENTH DEFENSE

    156.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    157.   These Defendant would show that their actions with regard to the Plaintiff was

           based upon an objectively reasonable reliance upon existing law, which objectively

           reasonable reliance is a complete bar to Plaintiffs’ causes of action against these

           Defendants.

                          FOR A FOURTEENTH DEFENSE

    158.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    159.   These Defendants assert as an affirmative defense to the Plaintiffs’ Complaint the

           provisions and limitations of §15-78-30(f) & (g) of the South Carolina Code of

           Laws and, therefore, the Plaintiffs’ Complaint should be dismissed.



                                            21
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30       Page 22 of 27




                           FOR A FIFTEENTH DEFENSE

    160.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    161.   This Defendant pleads all defenses, rights and immunities pursuant to §§15-78-

           100 and 110, et seq. of the South Carolina Code of Laws.

                           FOR A SIXTEENTH DEFENSE

    162.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    163.   These Defendants pleads all rights, immunities and limitations of liability pursuant

           to §15-78-120 of the South Carolina Code of Laws and, therefore, the Plaintiffs’

           Complaint should be dismissed.

                         FOR A SEVENTEENTH DEFENSE

    164.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    165.   These Defendants plead all rights and immunities pursuant to §15-78-60 of the

           South Carolina Code of Laws, including, but not limited to, §§ 1, 2, 3, 4, 5, 17, 20,

           21 and 25, and accordingly, Plaintiffs’ Complaint must be dismissed.

                         FOR AN EIGHTEENTH DEFENSE

    166.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    167.   These Defendants assert all defenses and immunities pursuant to §15-78-70 and

           §15-78-200 of the South Carolina Code of Laws; therefore, Plaintiffs’ Complaint



                                            22
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30         Page 23 of 27




           should be dismissed.

                           FOR A NINTEENTH DEFENSE

    168.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    169.   These Defendants assert that they are not “persons” for purposes under 42 U.S.C.

           §1983, therefore, the Plaintiffs’ Complaint should be dismissed.

                           FOR A TWENTIETH DEFENSE

    170.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    171.   These Defendants assert that at all times relevant hereto, in performance and non-

           performance of the alleged acts in the Complaint did not perform any acts, or fail

           to perform any acts in bad faith, and in a malicious manner with corrupt motives,

           or with deliberate indifference, and therefore these Defendant are immune from

           suit.

                         FOR A TWENTY-FIRST DEFENSE

    172.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    173.   These Defendants would show that in regard to the allegations of wrongdoing in

           their capacity, such actions were taken in good faith, within the scope of their

           official duties, which good faith is a bar to one or more of the Plaintiffs’ causes of

           action against these Defendants. Therefore, the Plaintiffs’ Complaint should be

           dismissed.




                                             23
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30          Page 24 of 27




                       FOR A TWENTY-SECOND DEFENSE

    174.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    175.   These Defendants assert absolute immunity with regard to the Plaintiffs’ claims;

           therefore, the Plaintiffs’ Complaint should be dismissed.

                         FOR A TWENTY-THIRD DEFENSE

    176.   These Defendants adopt and reallege each and every allegation set forth above,

           and not inconsistent herewith, as if fully repeated herein.

    177.   These Defendants assert that any physical force used against the Plaintiff was

           reasonably necessary; therefore, the Plaintiffs’ Complaint should be dismissed.

                       FOR A TWENTY-FOURTH DEFENSE

    178.   These Defendants adopt and reallege each and every allegation set forth

           above, and not inconsistent herewith, as if fully repeated herein.

    179.   These Defendants assert that no constitutional rights of the Plaintiff were violated

           as any force used against him was applied in a good faith effort.

                         FOR A TWENTY-FIFTH DEFENSE

    180.   These Defendants adopt and reallege each and every allegation set forth

           above, and not inconsistent herewith, as if fully repeated herein.

    181.   These Defendants plead any other defense, rights or immunity found under South

           Carolina Tort Claims Act, §15-78-10, et seq. which have not been previously

           alleged or specifically raised herein.

                         FOR A TWENTY-SIXTH DEFENSE

    182.   These Defendants adopt and reallege each and every allegation set forth above,



                                             24
6:20-cv-02344-BHH-JDA        Date Filed 01/27/21       Entry Number 30       Page 25 of 27




           and not inconsistent herewith, as if fully repeated herein.

    183.   These Defendants assert as an affirmative defense the Public Duty Rule.

                       FOR A TWENTY-SEVENTH DEFENSE

    184.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    185.   These Defendants plead and assert immunity from liability for any alleged policy

           and/or custom and/or for any alleged claims based on Respondeat Superior under

           Monell v. Department of Social Services, 436 U.S. 1658 (1978).

                          FOR A TWENTY-EIGHTH DEFENSE

    186.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    187.   These Defendants at all times alleged in the Plaintiffs’ Complaint acted in good

           faith and without ill will or malice and are accordingly entitled to good faith

           immunity as a complete and absolute bar to any recovery by the Plaintiff from these

           Defendants.

                          FOR A TWENTY-NINTH DEFENSE

    188.   These Defendants adopt and reallege each and every allegation set forth above, and

           not inconsistent herewith, as if fully repeated herein.

    189.   These Defendants assert that at all times alleged in the Plaintiffs’ Complaint, acted

           within the proper bounds of their discretion and these Defendants plead and assert

           discretionary immunity as a complete and absolute defense and/or bar to the

           allegations of the Plaintiffs’ Complaint.




                                             25
  6:20-cv-02344-BHH-JDA           Date Filed 01/27/21        Entry Number 30         Page 26 of 27




                               FOR A THIRTIETH DEFENSE

       190.    These Defendants adopt and reallege each and every allegation set forth above, and

               not inconsistent herewith, as if fully repeated herein.

       191.    These Defendants would show that in regard to the allegations of wrong doing in

               their official capacity, such actions were taken in good faith, within the scope of

               their official duties, which good faith is a bar to one or more of the Plaintiffs’ causes

               of action against these Defendants. Therefore, the Plaintiffs’ Amended Complaint

               should be dismissed.

                               FOR A THIRTY-FIRST DEFENSE

       192.    These Defendants adopt and reallege each and every allegation set forth above, and

               not inconsistent herewith, as if fully repeated herein.

       193.    These Defendants acted pursuant to all established policies and procedures of the

               Greenville County Sheriff’s Office and said polies and procedures are consistent

               with the United States Constitution and all case law interpreting same.


       WHEREFORE, these Defendants above-named, having answered the Amended Complaint

of the Plaintiffs herein, respectfully requests the Court to dismiss the Plaintiffs’ Amended

Complaint, for costs in this action, and for such other and further relief as the Court may deem just

and proper.



                                   (signature on following page)




                                                  26
 6:20-cv-02344-BHH-JDA       Date Filed 01/27/21   Entry Number 30   Page 27 of 27




                                          Respectfully Submitted,


                                          _s/Charles F. Turner, Jr._____________
                                          Charles F. Turner, Jr. (Fed. I.D. # 05849)
                                          WILLSON JONES CARTER & BAXLEY
                                          325 Rocky Slope Road, Suite 201
                                          Greenville, SC 29607
                                          Telephone: (864) 672-3711
                                          Facsimile: (864) 373-7055
                                          Email: cfturner@wjcblaw.com
                                          ATTORNEY FOR DEFENDANTS
                                          RANDAL SOLOMON, JOSHUA
                                          SHELDON, GREENVILLE COUNTY AND
                                          GREENVILLE COUNTY SHERIFF’S
                                          OFFICE


Greenville, South Carolina
January 27, 2021




                                         27
